Citation Nr: 1230712	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include arthritis.
 
2.  Entitlement to service connection for residuals of a concussion, including right middle ear damage with hearing loss.

3.  Entitlement to service connection for residuals of a concussion, including memory loss. 

4.  Entitlement to service connection for residuals of a concussion, including a cardiovascular disability. 

5.  Entitlement to service connection for residuals of a concussion, including arthritis. 

6.  Entitlement to service connection for a dental disability, to include bleeding gums and loss of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from June 30, 1958, to January 8, 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for residuals of concussion, including a right shoulder disability, right middle ear damage with hearing loss, memory loss, cardiovascular disability, arthritis, and a dental disability, including bleeding gums and loss of teeth. 

In January 2009, the Veteran testified before a Decision Review Officer sitting at the RO.  The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in June 2009.  Copies of the transcripts are of record and have been reviewed. 

The Board remanded this case in September 2009 for the RO to make additional efforts to verify the Veteran's reported explosion injury in service, and so that VA examinations could be provided.  The directives of the Board's remand were substantially complied with.

The Board notes that the Veteran originally sought service connection for "arteritis" as part of his claim in November 2003.  The RO construed the Veteran's assertion as a typographical error, and presumed that he instead meant to file a service connection claim for "arthritis."  In the June 2005 rating decision on appeal, the RO denied service connection for arthritis.  This claim was appealed to the Board.  At some point, the RO realized that arteritis was actually a disorder (inflammation of the arteries) and denied service connection for this disability in rating decisions dated in January 2008 and April 2008.  The Veteran did not file separate notices of disagreement with these rating decisions.  The Board does not have jurisdiction over the service connection claim for arteritis, as the Veteran has not properly appealed that claim.  He also has made no arguments regarding this claim during the Board hearing or during the course of the appeal.  Therefore, the service connection claim for arteritis is not before the Board.  

The issue of service connection for a dental disability, to include bleeding gums and loss of teeth is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a right shoulder disorder that was incurred in, or caused by, his military service.

2.  The Veteran has right middle ear damage with hearing loss that was incurred in, or caused by, his military service.

3.  The Veteran has a mild traumatic brain injury with memory loss that was incurred in, or caused by, his military service.

4.  The competent and probative evidence of record shows that the Veteran's residuals of concussion, including a cardiovascular disability, are not related to his active duty service.

5.  The competent and probative evidence of record shows that the Veteran's residuals of concussion, including arthritis (other than the right shoulder arthritis), is not related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  The criteria for service connection for right middle ear damage with hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for mild traumatic brain injury with memory loss have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The criteria for service connection for residuals of concussion, including a cardiovascular disability, have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for service connection for residuals of concussion, including arthritis (other than right shoulder arthritis), have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in February 2004 and December 2008 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  The claim was subsequently readjudicated in April 2009 and November 2011 supplemental statements of the case.

Regarding the duty to assist, unfortunately the Veteran's service records are unavailable, as evidenced by formal findings of the unavailability of treatment records dated in June 2005 and August 2011.  Specifically, attempts to obtain any records from the National Personnel Records Center, Walter Reed, and the U.S. Army Reserve Personnel Command (ARPERSCOM) in St. Louis, Missouri, were unsuccessful.  In addition, pursuant to the Board's September 2009 remand, the RO made additional efforts to obtain records directly from the Aberdeen Proving Ground, as well as the Director of the US Army Crime Records.  Both facilities responded that they had no records.  The Aberdeen Proving Ground representative specifically responded in November 2011 that they were unable to find any documentation of any explosion in the Edgewood Area, APG, between June 1958 and January 1959 that caused any casualties.  In addition, a search of their database for the Veteran was negative.  

VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

VA obtained copies of the Veteran's private and VA treatment records.  The RO also provided the Veteran with VA examinations in June, September, and October 2011.  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) and RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the VLJ and DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claims.  The VLJ and DRO asked specific questions, however, directed at identifying whether the Veteran met the criteria for service connection.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims including any treatment since service.  The DRO did not specifically seek to identify any pertinent evidence not currently in the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board and DRO hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ and the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

In this decision, the Board grants service connection for a right shoulder disability, right middle ear damage with hearing loss, and memory loss.  As this represents a complete grant with respect to these benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding those claims.

II.  Service Connection 

The Veteran is seeking service connection for residuals of concussion with memory loss, right middle ear damage with hearing loss, a cardiovascular disability, and a right shoulder disability, to include arthritis. 

The Veteran asserts that his claimed disabilities stem from an explosion that took place while attending a weekend training in 1958 at the Aberdeen Proving Ground in Maryland.  He states that at that time, he was assigned to the Army Chemical Center in Edgewood, Maryland.  He testified that the military was recruiting for advisors, and therefore, on the weekends, he would attend classes and shoot weapons.  He further testified that on the day of the reported explosion, he saw "restricted area" signs as he entered the area.  He does not remember exactly what happened, other than an explosion took place.  He does, however, remember being flown to Walter Reed, where he reportedly remained hospitalized for 4-6 months.  

Post-service, the Veteran testified that he went to live with a family member and worked on a farm.  He filed his service connection claims in November 2003. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including sensorineural hearing loss, arthritis, and cardiovascular-renal disease, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Analysis

Unfortunately, as discussed above, in spite of the RO's efforts, the Veteran's service records are unavailable.  

The limited evidence of record shows that the Veteran served in the military for approximately six months, and was discharged as due to an unidentified disability which existed prior to service ("EPTS").  However, due to the lack of service records, there is no objective evidence showing that the Veteran sustained injuries from an explosion, or that an explosion ever took place. 

In addressing this claim, initially, it is noted that while the available evidence notes that the Veteran was discharged with a disability that pre-existed service, given that the disability was not specified, there is no indication that the disabilities the Veteran are claiming pre-existed his military service.  Since his service treatment records are fire-related, there is no evidence of any disorders noted at entry into service.  Moreover, the note regarding a pre-existing disability does not provide clear and unmistakable evidence of pre-existing memory loss, arthritis, right ear damage, cardiovascular disability, right shoulder disability, or a dental disability.  Therefore, the issue is whether the Veteran's present disorders were incurred during his military service.  See 38 C.F.R. § 3.304(b).

The Board also notes that even though the Veteran's reported explosion injuries were not corroborated in service, the Board is cognizant that the Federal Circuit has held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  In adjudicating this claim, the Board must assess the Veteran's competence to report that he was involved in an explosion during service, as well as his credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69   (2005). 

A.  Right Shoulder

In statements and testimony the Veteran has asserted that he suffered injury to his right shoulder from an explosion that occurred at Aberdeen Proving Grounds.  A July 2004 VA urgent care record shows the Veteran reported that he had a military accident in 1959 when a mortar shell exploded and he suffered a right rotator cuff tear.  Additional records noted that he reported sustaining trauma in the Army when stationed in Maryland.  He was on a weekend training mission and an explosion occurred about 10 feet away from him.  He underwent a right rotator cuff repair.  

There were some minor inconsistencies in the recollection of number of months he was hospitalized at Walter Reed.  He testified at the RO and Board hearing that he was only hospitalized during active duty and that it was around four months.  While VA treatment records show that he reported being hospitalized for 8 months (when he was only in service for 6 months).  Also, some of the VA treatment records dated in July 2004 and November 2004 note that he reported surgery to the right shoulder in 1960 (rather than during his military service that ended in January 1959).  However, overall his reported injury to the shoulder remained consistent.

Post-service records include a July 2004 VA treatment record, which notes complaints of chronic right shoulder pain.  X-ray examination showed moderate osteoarthritis of the right glenohumeral joint.  There also was narrowing of the acromiohumeral interval, suggesting chronic rotator cuff disease.  A November 2004 VA treatment record shows the Veteran reported that he was involved in an explosion accident and sustained a rotator cuff injury, and subsequent repair in 1960.  Now he had 10 to 12 years of progressive daily throbbing shoulder pain.  Physical examination showed a large scar on the right shoulder and pain with abduction and internal rotation.  The assessment was severe right shoulder osteoarthritis.

A June 2011 VA examination report addressed the etiology of the right shoulder injury.  The examiner noted that the Veteran sustained a right shoulder injury due to explosion in the Army.  He underwent surgery at that time, which was thought to be a rotator cuff repair.  He continued to experience pain for many years while working as a cook.  Any repetitive lifting caused pain.  Examination of the right shoulder revealed a 19.0 x 0.5 cm scar anteriorly.  Range of motion of the right shoulder was limited.  The impression was right shoulder surgery due to trauma in the service; and decrease in motion due to impingement syndrome.  

An addendum to this report in October 2011 notes that initially the examiner did not have the claims file but that after examination the claims file was available for review.  The examiner noted that the Veterans' service records were unavailable but that the Veteran had scars to substantiate the history he was giving.  Overall the examiner's impression was that it was at least as likely as not that the right shoulder injury occurred in the service.  

Initially, the Board notes that the first finding of arthritis in the shoulder was not within one year of discharge from service; thus entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

After a careful review of the evidence of record, however, the Board finds that the Veteran suffers from a right shoulder disability related to his reported in-service explosion.  In making this determination, the Board notes that the Veteran is competent to report that the right side of his body, including his right shoulder, was injured by an explosion in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Regarding the Veteran's reports of injuries to his right shoulder in service, the Board also accepts the Veteran's assertion, as his reports regarding how this injury came about in service are more or less consistent.  He had some inconsistencies in the period of time he was hospitalized in service and when he had the subsequent repair surgery, as previously discussed, but overall his recollection was consistent that he injured the right side of his body including the right shoulder as a result of a blast injury at the Aberdeen Proving Ground in 1958.  Although there is no medical evidence relating to in-service events, the limited post-service medical records are consistent, as there is a scar shown on the right shoulder and medical findings that his right shoulder disorder is consistent with a chronic rotator cuff disease.  While the Veteran reportedly worked as a migrant worker as a farmer after service using his shoulders a lot, there are no reports of any post-service injuries to the shoulder.  As such, the Board finds that the Veteran's statements regarding the right shoulder are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board also finds it significant that a June 2011 VA examiner found that it was at least as likely as not that the Veteran's right shoulder disability was related to the blast injury in service.  The examiner noted that there were no military records in the claims file but that the Veteran had scars to substantiate the history he was giving.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of a current right shoulder disorder related to the claimed in-service explosion injury, and credible supporting evidence of the occurrence of the explosion in service, the Board concludes that the evidence supports the grant of service connection for a right shoulder disability, to include arthritis.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a right shoulder disability, to include arthritis, is granted.

B.  Right Middle Ear Damage with Hearing Loss

The Veteran has asserted at the RO and Board hearings and on VA treatment records that he suffered a concussion and injury to his right ear with hearing loss due to an explosion that occurred at Aberdeen Proving Grounds.  

The Veteran underwent VA examination in June 2011 to address the etiology of the right ear damage and hearing loss.  The Veteran reportedly was in a severe explosion while in the service with damage to the right ear.  He did not recall having surgery to the right ear.  However, he had had intermittent drainage from the right ear since the injury.  There was no other history of trauma other than in the service.  The drainage would typically occur every two weeks lasting one day or two.  Examination of the right ear revealed scarring with flattening of the tympanic membrane.  The left ear appeared normal.  The impression was right ear injury due to exposure to an explosion while in the service.

An addendum to this report in October 2011 notes that initially the examiner did not have the claims file but that after examination the claims file was available for review.  The examiner noted that the Veterans' service records were unavailable but that the Veteran had scars to substantiate the history he was giving.  Overall the examiner's impression was that it was at least as likely as not that the right ear damage with scarring of the tympanic membrane was secondary to the trauma he sustained while in the service.  

The Veteran also underwent a VA audiology examination in June 2011 to address his hearing loss claim.  The Board notes parenthetically that for VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The report shows the Veteran's reported history of head injury with concussion in the military service.  On the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
70
65
LEFT
25
25
25
30
30

Thus, a right ear hearing loss disability is shown.

The examiner noted that physical examination indicated middle ear disease on the right and that the Veteran complained of middle ear disease occurring during active from a nearby explosion.  However, the examiner commented that in the absence of military medical records, he could not relate this disease to his military service over 50 years ago without relying on speculation.  

An addendum to the audiology report notes that the claims file was reviewed.  The examiner noted that no service medical record or other evidence of injury or treatment in the record was provided.  The June 2011 test result showed middle ear disease but there was no evidence found to distinguish it from ear disease occurring after separation.  The examiner commented that the Veteran would certainly be well aware of a hearing loss with its current extent and severity but no description or complaint of ear trouble or hearing loss was found among his civilian medical records.  Considering this record, in the absence of other military records to the contrary, the examiner determined that the Veteran's hearing loss was less likely as not caused by his military service.

Initially, the Board notes that the first finding of right ear hearing loss was not within one year of discharge from service; thus entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

After a careful review of the evidence of record, however, the Board finds that the Veteran suffers from right ear middle ear damage with hearing loss related to his reported in-service explosion.  In making this determination, the Board notes that the Veteran is competent to report that his right ear was injured by an explosion in service and that he suffered from hearing loss and drainage from the right ear since this injury.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Regarding the Veteran's reports of injury to his right ear and hearing loss in service, the Board accepts the Veteran's assertions as credible, as his reports regarding how these injuries came about in service are consistent.  He reportedly injured the right side of his body including the right ear as a result of a blast injury at the Aberdeen Proving Ground in 1958.  Although there is no medical evidence relating to in-service events, the limited post-service medical records are consistent, as there is scarring in the right ear and a current diagnosis of right ear hearing loss.  As such, the Board finds that the Veteran's statements regarding the right ear damage and hearing loss are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board also finds it significant that a June 2011 VA examiner found that it was at least as likely as not that the Veteran's right ear middle ear damage was related to the blast injury in service.  The examiner noted that there were no military records in the claims file but that the Veteran had scars to substantiate the history he was giving.  A June 2011 VA audiology report shows the examiner found that the Veteran's ear damage and hearing loss was not related to service because there was no evidence found to distinguish the ear disease occurring after separation.  The examiner also noted that there were no military records or civilian records showing hearing loss complaints.  The June 2011 audiologist did not adequately address the Veteran's reports of hearing loss and ear drainage since service.  The Veteran is competent and credible to report that he has experienced hearing loss and ear drainage since service.  Although there is no medical evidence of right ear problems until the Veteran filed his claim in 2003, this is not fatal to the Veteran's claim.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service").  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  As the exposure to acoustic trauma in service is conceded, the Veteran has reported right ear drainage and hearing loss since service, and the Veteran's right ear middle ear damage has been related to the explosion injury in service, the Board will resolve all doubt in the Veteran's favor and find that the right ear hearing loss disability is also related to the Veteran's military service, in spite of the June 2011 audiologist's findings.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of middle right ear damage with hearing loss, evidence that the middle right ear disability is related to the in-service explosion injury, and credible supporting evidence of the occurrence of the in-service explosion injury, the Board concludes that the evidence supports the grant of service connection for right middle ear damage with hearing loss.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for right middle ear damage with hearing loss is granted.

C.  Memory Loss

The Veteran has asserted through statements and testimony that he had a military accident in 1958 when an explosion occurred and he suffered a concussion.  He also has stated that his memory was never the same after the explosion.  

A September 2011 VA neuropsychiatric examination report notes the Veteran's reports of the explosion injuries in service.  He indicated that while at the Aberdeen Proving Grounds on an early cold morning he was lined up with other soldiers at attention prior to target practice when an explosion went off approximately 15 to 20 feet away from him injuring him and the soldier to the right of him.  He reported that the first "clear" memory occurred approximately 48 hours later, while in recovery in the hospital.  The examiner commented that it was unclear whether or to what extent the Veteran experienced a period of loss of consciousness.  It also was unclear whether the Veteran sustained a period of post-traumatic amnesia.  There was no report of retrograde amnesia for this event; and the Veteran was not able to provide these details to the examiner.

The Veteran reported that he was medically evacuated to Walter Reed for treatment, based on what he was told by medical professionals at Walter Reed.  He indicated that he sustained severe injuries to the right side of his body, including his right shoulder, right ear, and right leg.  He also stated that upon admission he underwent a cardiac bypass surgery for injuries sustained to his chest region, and remained hospitalized for three to four months.  The examiner commented that during the clinical interview the Veteran appeared to be a poor historian about events surrounding his rehabilitation.  He was unable to recall the majority of the details regarding his treatment, including the rehabilitation protocol he underwent.  He also was unable to provide details of other patients who were in the hospital with him at the time.  He reported that he remembered conversing with his mother via telephone on several occasions while on the inpatient ward.

The Veteran stated that after this injury he had some problems with concentrating.  He also experienced sadness, which appeared to develop while in treatment at Walter Reed.  He stated that on the day he was released from Walter Reed he went to the nearest park and cried, thankful that he was alive and had recovered.  He indicated that he continued to experience feelings of sadness around his injuries but that he never received mental health treatment for his mood symptoms.  In addressing his post-service activities, the Veteran stated that he did not remember what he did from ages 19 to 25.  The examiner commented that it was unclear why the Veteran would not be able to report this history, as there was no known organic basis.  The examiner also reiterated that the Veteran was a poor historian throughout the examination regarding several events in his military and post-military life.

After conducting an evaluation, the examiner noted that current neuropsychological testing results indicate findings that likely represent an underestimation of his true level of cognitive ability.  Thus, the results were not valid for clinical interpretation.  Nonetheless the examiner found that it was on an as likely as not basis that at the very least the Veteran sustained a mild traumatic brain injury.  Given that there were no medical findings to substantiate the extent of injuries that the Veteran sustained, the opinion was based on the supposed veracity of the Veteran's reports.

The examiner noted that the psychological examination suggested the presence of symptoms indicative of posttraumatic stress disorder; but the reported symptoms did not meet the full DSM-IV-TR criteria for PTSD.  He did meet the DSM-IV-TR for anxiety disorder.  The examiner also commented that the Veteran complained of mild memory loss.  Etiologically, the examiner found that the Veteran's reported cognitive difficulties could be attributed to multiple sources, including his history of cardiovascular disease, as well as other diseases such as diabetes and high cholesterol.  The examiner found that it was unlikely that the mild traumatic brain injury that the Veteran sustained while in active duty was the primary reason for any reported cognitive difficulties, noting that his difficulties in cognitive functioning were more likely than not attributed to hearing loss.  The examiner noted that the Veteran's post-military history indicated successful work in areas of school and occupational functioning.    

The Veteran also underwent a VA traumatic brain injury (TBI) examination in October 2011.  The examiner noted a review of the claims file including the Veteran's reports on his original November 2003 claim of a severe concussion in December 1958 with hospitalization at Walter Reed Hospital.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers residuals of a mild traumatic brain injury and memory loss related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he suffered a head injury from an explosion in service and that he has experienced memory loss problems since then.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board accepts the Veteran's credibility regarding his claims of memory loss, as his reports regarding how this injury came about in service are more or less consistent.  He had some inconsistencies in the period of time he was hospitalized in service, as previously discussed, but overall his recollection was consistent that he injured the right side of his body including his head and lost consciousness as a result of a blast injury at the Aberdeen Proving Ground in 1958.  Although the Veteran is found to be a poor historian on the neuropsychiatric examination in September 2011, the examiner seemed to accept his statements regarding the explosion as true, and relied on the Veteran's reports in finding that he had a mild traumatic brain injury in service.  As such, the Board finds that the Veteran's statements regarding the injury to his head with resultant memory loss are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board also finds it significant that the September 2011 VA examiner found that it was at least as likely as not that the Veteran suffered a mild traumatic brain injury related to the blast injury in service.  The examiner noted that there were no military records in the claims file but that the examiner relied on the supposed veracity of the Veteran's reports.  As noted above, the Board also accepts the credibility of the Veteran's statements regarding the blast injury and subsequent memory loss.  The examiner determined that the Veteran had an anxiety disorder and determined that his cognitive disorder was not related to the traumatic brain injury, but rather other disorders including hearing loss.  As the Board has granted service connection for hearing loss in this decision, any findings relating his memory loss to his hearing loss disability would be favorable to the Veteran's claim.  However, the examiner did not specifically comment on the Veteran's memory loss in addressing the cognitive disorder, except to note that there was no organic cause for the Veteran not being able to remember blocks of time in his reported history.  Nonetheless, given the favorable opinion regarding the traumatic brain injury and the reports of mild memory loss since the blast injury in service, the Board will resolve all doubt in the Veteran's favor and find that the traumatic brain injury residuals and memory loss are related to the military service.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of traumatic brain injury and the Veteran's competent and credible reports of memory loss since the explosion injury, and credible supporting evidence of the occurrence of blast injury in service, the Board concludes that the evidence supports the grant of service connection for a traumatic brain injury with memory loss.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for memory loss is granted.

D.  Cardiovascular Disability

In statements and testimony, the Veteran has stated that he suffered a lacerated spleen and heart, and internal bleeding from an explosion at the Aberdeen Proving Ground in 1958.  He reportedly was unconscious and airlifted to Walter Reed Army Hospital where he stayed for a number of months and had surgical repair of his heart.  He testified at the DRO and Board hearings that the veins from his right leg were harvested to repair the vessels in his heart and that he recalls a doctor telling him in the hospital they were going to fix his heart.

Some of the treatment records show inconsistencies in the Veteran's recount of events in service.  For instance, there were minor inconsistencies in the recollection of number of months he was hospitalized at Walter Reed.  He testified at the RO and Board hearing that he was only hospitalized during active duty and that it was around four months.  While VA treatment records show that he reported being hospitalized for 8 months (when he was only in service for 6 months).  While this is a minor discrepancy, it shows that based on his poor memory of the events, or other factors, that the reliability of his lay reports is undermined.

There also were some major discrepancies in the Veteran's lay statements.  While the Veteran had originally contended that the trauma to his heart and subsequent heart surgery happened during his active duty service from June 1958 to January 1959, on a May 2006 private cardiothoracic surgery note, the Veteran reported that he suffered chest trauma in Southeast Asia in the early 1970s and as a result underwent a three-way bypass at Walter Reed Hospital in 1971.  An August 2006 private treatment record notes the Veteran was documented to have multivessel severe coronary artery disease status post remote coronary artery bypass graft (CABG) with 3 vein grafts in 1974, after a military injury.  A September 2006 private treatment record also notes the Veteran reported a coronary artery bypass grafting in Vietnam secondary to concussion injury with three-vessel coronary artery damage.  It was noted that the Veteran had undergone a three-vessel coronary artery bypass graft in 1979.  

The service records show that the Veteran's military service ended in January 1959 and there is no record that he had any service in Southwest Asia.  Therefore, any assertion from the Veteran that he had military service in Vietnam is totally unsupported by any objective source.

Considering the lack of service records in addressing this claim, the Board must rely heavily on the Veteran's lay statements of the events in service.  Given that the Veteran's reports are inconsistent regarding his cardiovascular disability treatment and military service, this weighs against the Veteran's claim.

A June 2011 VA examination report addressed the etiology of the cardiac surgery.  The Veteran stated that the explosion he was involved in while in the service caused three broken blood vessels in the back of the heart.  He had some type of heart surgery at that time.  He had no other cardiac procedures since then and had not had any history of myocardial infarctions, stent placement, or CABG.  (The Board notes that this is inaccurate, however, based on an August 2006 private treatment record showing the Veteran was status post CABG times 2.)  On physical examination the examiner noted that there was evidence of a cardiac procedure with a sternotomy scar measuring 28.0 x 0.5 cm.  There also was a horizontal scar measuring 9 x1 cm below the vertical scar.  The impression was cardiac surgery for trauma while in the Army.

An addendum to this report in October 2011 notes that initially the examiner did not have the claims file but that after examination the claims file was available for review.  The examiner noted that the Veterans' service records were unavailable but that the Veteran had scars to substantiate the history he was giving.  Overall the examiner's impression was that it was at least as likely as not that the Veteran sustained injury resulting in cardiac surgery while he was in the service.  

Based on the foregoing, the Board also finds that the preponderance of the evidence shows that the Veteran's cardiovascular disability is not related to any event in service.  

Initially, the Board notes that as the Veteran's first probative finding of coronary artery disease was in 2006, approximately 48 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the Veteran is competent to report that he has continued to experience cardiac symptoms since the explosion injury in 1958.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he underwent heart surgery at Walter Reed Hospital during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he was treated for his heart in service, and has continued to experience symptomatology since that time.  The Veteran's statements regarding his history of heart treatment are not credible, however, as they have not been consistent throughout the record.  The Veteran has offered widely divergent histories of treatment for his heart.  He initially reported that his blood vessels in the heart were injured from the blast at the Aberdeen Proving Grounds in Maryland in 1958 and that he had surgery at Walter Reed during his military service; but then later said that the chest trauma happened in Vietnam in the 1970s and resulted in heart surgery at that time.  As noted, there is no record of the Veteran having served in Vietnam during his military service.  On examination in June 2011, the Veteran asserted that he had never undergone a coronary artery bypass graft, but the record clearly shows he had two of these procedures as noted in 2006.  Thus, the Veteran is not shown to be a reliable historian regarding his history of treatment for his heart.  

Moreover, it does not follow that any present cardiovascular disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from an explosion in service and has since had symptoms he feels are related to this injury, he is not competent to determine the underlying cause of those symptoms, i.e., cardiovascular disability resultant from blast injury.  Even though he is also competent to report that what doctors told him once they treated him at Walter Reed, for the reasons noted above, the Board does not find the Veteran's statements regarding his heart surgery in service to be credible, and cannot rely on the Veteran's assertions in this regard.

Although the June 2011 VA examiner found that the Veteran's cardiovascular surgery was due to the explosion injury, given that the opinion was based primarily on the Veteran's reports (which the Board finds is not credible), the Board finds that the probative value of the medical opinion is significantly diminished.  The only objective basis the examiner used for determining that the cardiovascular disability was related to service was to note the scars on the Veteran's chest from the heart surgery.  However, based on the Veteran's statements that the surgery also could have taken place due to chest trauma in Vietnam/ Southeast Asia, there is no clear basis for why the scars on the Veteran's chest should be presumed to have been as a result of the explosion in the military.  

The examiner apparently was not aware of the Veteran's conflicting statements regarding his history of heart treatment when the opinion was provided and thus, the opinion was not made based on all pertinent information of record.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  An examiner's reliance on a claimant's recitation of his medical history is not an inaccurate factual premise if that recitation is an accurate portrayal of the patient's medical history.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  However, in this case, the Veteran's statements do not portray an accurate medical history, as on some statements he has indicated that he had heart surgery during his actual military service due to the reported explosion in 1958; and on other statements he has stated that he had surgery during reported service in Vietnam in the 1970s.  However, service in Vietnam is not supported by the service department and the record shows his military service ended in 1959.

The Veteran contends that his current cardiovascular disability is related to his explosion injury in 1958, however, there is no probative medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any cardiovascular disability are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current cardiovascular disability had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1131.  Accordingly, the Board finds that the criteria for service connection for cardiovascular disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

E.  Arthritis

The Veteran does not contend, nor does the evidence show that he has arthritis (other than arthritis in his shoulder) that is related to his military service.  An April 2005 VA social work note shows that the Veteran stated that he had chronic joint pain from the explosion during his military service.  A November 2004 VA treatment record shows bilateral hand and knee osteoarthritis.  A July 2007 letter from a private physician also notes that the Veteran had severe osteoarthritis in his knees.  None of the records establish, however, that the findings of arthritis in the hands and knees are related to the explosion injury in 1958.  

Additionally, as the Veteran's first finding of arthritis was in 2004, approximately 46 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Given this and the medical evidence of record, service connection for arthritis (other than in the right shoulder) is denied.  


ORDER

Entitlement to service connection for a right shoulder disability, to include arthritis, is granted.
 
Entitlement to service connection for residuals of a concussion, including right middle ear damage with hearing loss, is granted.

Entitlement to service connection for residuals of a concussion, including memory loss, is granted. 

Entitlement to service connection for residuals of a concussion, including a cardiovascular disability, is denied. 

Entitlement to service connection for residuals of a concussion, including arthritis (other than right shoulder arthritis), is denied. 


REMAND

The Veteran contends that he lost all of his teeth as a result of the explosion in service, which reportedly occurred at Aberdeen Proving Grounds in 1958.  He testified at the DRO and Board hearings that he lost some of his teeth as a result of the explosion injury and that he continued to lose his teeth.  He indicated that he now has complete dentures.  In his November 2003 claim, the Veteran stated that he lost most teeth within 2 years of December 1958.

There are no medical records showing treatment for any dental disability.  A June 2011 VA examination report addressed the etiology of the dental disability.  The examiner noted that the Veteran had upper and lower dentures but that without clear documentation of this the examiner was not able to state that the loss of teeth requiring dentures started while the Veteran was in the service, without resorting to mere speculation.

An addendum to this report in October 2011 notes that initially the examiner did not have the claims file but that after examination the claims file was available for review.  The examiner noted that the Veterans' service records were unavailable and that overall the examiner's impression was that it could not be determined whether the dental disability occurred in service without resorting to mere speculation.  

The Board notes that the reason the examiner gave for not being able to offer an opinion was that there were no medical records for review.  The Veteran should be requested to identify all facilities which has treated him for a dental condition since service.  Thereafter, appropriate steps should be made to obtain the identified records.

The medical opinions addressing the etiology of any claimed dental disability are insufficient for the Board to make a decision in this case, another opinion should be provided regarding the service connection claim for a dental disability that includes a rationale which takes into consideration the Veteran's reported history, as well as any treatment reports of record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and requests that he identify all dentists, physicians and medical facilities which have treated him for a dental condition since his discharge from service.  Thereafter, proper attempts should be made to obtain the identified records.

2.  Schedule a VA dental examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough evaluation and determine all present dental disabilities, if any.

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e. a least a 50-50 probability) that the Veteran's current dental disability (i.e. missing all his teeth) is related to his military service, specifically his reported explosion injury in 1958.  

In making these assessments, in addition to other relevant records in the claims file, please review the July 2011 VA examination report and October 2011 supplemental opinion and note the Board's assessment the these opinions are insufficient as no rationale is provided.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


